Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to application No. 16/372,245 filed on 11/02/2020.  Claim(s) 1-13 is/are pending and have been examined.
Priority
This application repeats a substantial portion of prior Application No. 15/900,488, filed 02/20/2018, and adds disclosure not presented in the prior application. The current application is a continuation-in-part and claims priority to parent application 15/900,488 and provisional applications 62/652,290, 62/630,161, 62/630,154.
For limitations of independent claim 1, that recite:
	a third display area including at least one indicator that displays, in real time, responses of one or more other users participating in the single instance of the interactive program, wherein the one or more other users have permitted the display of their responses to the user within the interface

Support could not be found for the above recited limitations in parent application 15/900,488 and provisional applications 62/630,161, 62/630,154.
However, support is found in provisional application 62/652,290 dated 04/03/2018.

Therefore, the earliest priority date for the currently pending claimed invention will be given a priority date of 04/03/2018.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 11/02/2020 is/are considered.
Response to Arguments
Applicant's arguments filed 03/11/2021 have been fully considered but they are not persuasive.
Applicants assert on P.6 that “…However, Or, Aldrey, and Pallamreddy, alone or in combination, do not disclose, teach, or suggest the limitations of independent claim 1 quoted above. For example, Or, Aldrey, and Pallamreddy, alone or in combination, do not disclose, teach, or suggest… wherein the interactive element is received at the mobile device separate from the real-time video associated with the single instance of the interactive program; the responses of the one or more other users are received at the mobile device separate from the interactive element and the real-time video associated with the single instance of the interactive program ...”
In response, the Examiner respectfully disagrees. After taking a further look at Aldrey, Aldrey teaches the newly claimed limitation(s), in, including, but not limited to: Paragraph 0014, 0035 teaches video channel that carries video information transmitted from video source system that is provided to client devices, where audience members outside the studio may interact and provide feedback for the television program. Paragraph 0041, 0042, 0045 teaches polling window may be sent to the client as HTML message or similar protocols, downloaded and accessed by client, transmitted via a data channel to the client, or transmitted as a separate video channel on the cable network. Paragraph 0021 teaches results information, may be provided in a separate IP or video channel to the client.
Please also, see the Office Action below.

Therefore, based on the response above, and the Office Action below, Or, Aldrey, and Pallamreddy continues to teach the claimed limitation(s).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 7-10, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Or (US 2008/0282286), in view of Aldrey et al. (US 2008/0086742), and further in view of Pallamreddy et al. (US 2009/0150502).
Consider claim 1, Or teaches an interface of a mobile device (Figs.2-3, Paragraph 0072, 0078) comprising: 
a first display area adapted to display real-time video associated with a single instance of an interactive program, wherein: the mobile device receives, from a server, the real-time video associated with the single instance of the interactive program (Fig.2, Paragraph 0107 teaches interactive elements are typically viewable in conjunction with and not instead of the transmitted image, in this case, the presenter in the TV studio. 306-Fig.3, Paragraph 0108 teaches activity filmed in the TV studio. Paragraph 0069 teaches a live TV show, and enabling the user to participate in the show and to affect its content and progress in real time);
a second display area adapted to display an interactive element associated with the single instance of the interactive program, wherein: the interactive element, when selected (Paragraph 0072 teaches as time goes on, the distinctions between television, computer and telephone become increasing blurred. One can watch TV programs over the Internet or even on the screen of a personal computer. Internet enabled computers allow telephony using VOIP technology, and mobile phones increasingly allow Internet access and some allow viewing of television channels. Thus any interactive system show allow 
the mobile device receives, from the server, the interactive element associated with the single instance of the interactive program, wherein the interactive element is received at the mobile device, the real-time video associated with the single instance of the interactive program (Figs.2&3, Paragraph 0107-0108 teaches displaying interactive elements on the frame 200/300. Paragraph 0078 teaches questions and answers and derived data and/or visual cues may be added to programs, particularly live programs, for transmission therewith for display to the viewer on his or her TV set, computer screen or mobile phone display. The interactive sessions with mass remote viewer participation is effected in real time. Paragraph 0066 teaches giving subscribers the ability to use their input device to interact continuously with a TV show or with an interactive game running on a digital screen); and
at least one indicator that displays, in real time, responses of one or more other users participating in the single instance of the interactive program, wherein: the mobile device receives, from the server, the responses of the one or more other users, the responses of the one or more other users are received at the mobile device (Paragraph 0077 teaches queries to the remote audience, appropriate responses, statistics representing the number and distribution of responses are fed to a graphical overlay interface which generates and modifies graphic overlay to provide participation cues and information to the viewers. Paragraph 0078 teaches interactive sessions with mass remote viewer 
Or does not explicitly teach device is device is subscribed to a channel from a publish and subscribe server; 
server is a publish and subscribe server;
based on a first update to the channel, the device receives, from the publish and subscribe server, data, wherein the interactive element is received separate from the real-time video; and
a third display area including at least one indicator that displays, responses of one or more other users, wherein:

based on a second update to the channel, the device receives, from the publish and subscribe server, the responses of the one or more other users, 
the responses of the one or more other users are received separate from the interactive element and the real-time video, and
the responses of the one or more other users are displayed to the user in real time and prior to an expiration of the predetermined time limit for selecting the interactive element to transmit the response of the user.
In an analogous art, Aldrey teaches wherein the interactive element is received separate from the real-time video (Paragraph 0014, 0035 teaches video channel that carries video information transmitted from video source system that is provided to client devices, where audience members outside the studio may interact and provide feedback for the television program. Paragraph 0041 teaches if current program is, for example, a contest for selecting the most talented singer, then server knows which is the appropriate polling window to present to the viewer. Polling window is typically associated with a given program, so that the appropriate program-specific questions are posed to the viewer. Polling computer provides a response 608 to client, typically transmitting HTML message or other similar protocols, such as Java, XML, etc, indicating the appropriate polling window data. Polling data is processed and polling window is overlayed on video program signal and displayed. Paragraph 0042 teaches in other embodiments, polling data for variety of programs may be downloaded, 
a third display area including at least one indicator that displays, responses of one or more other users, wherein: the one or more other users have permitted the display of their responses to the user within the interface, the device receives, from a server, the responses of the one or more other users, the responses of the one or more other users are received separate from the interactive element and the real-time video, and the responses of the one or more other users are displayed to the user in real time and prior to an expiration of the predetermined time limit for selecting the interactive element to transmit the response of the user (Fig.2, Paragraph 0018 teaches a polling window 202 overlayed over a video program, that presents users with two options. Paragraph 0019 teaches results of the poll can be presented to the user for informational purposes. A real time indication 250 may be provided, via a separate window showing the relative indications of the viewer’s feedback as they occur. Information may incorporate a legend 252 along with a graph 254 or other icons for showing the real time results. Total number of poll results or percentages may be presented. The results may also provide a summary of the relative percentages. Paragraph 0020 teaches viewer input to questions/polling may be Polling results data may be presented on each user’s display during the time they have to answer the poll. The polling results data is updated in real-time reflecting all users’ responses, and displayed to each user. Each poll has a predetermined time limit since as taught in, including, but not limited to [0036] polling data is coordinated with the currently presented program. Hence, there is a predetermined time limit in which the user can select and transmit their response. Additionally, since all user responses are displayed in real time in the poll results data to each user. By responding to the poll, users are permitting the display of their response to other users, including the user mentioned in the claim. Hence, the user is able to view responses of other users who have permitted display of their response, where the responses are displayed in real time and prior to expiration of the predetermined time limit for selecting interactive element to transmit the response of the user. Aldrey further teaches common interest groups, CIG, which would further narrow down the number of permitted user(s) that can respond to the poll and view the poll results data).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Or to include wherein the interactive element is received separate from the real-time video; and a third display area including at least one indicator that displays, responses of one or more other users, wherein: the one or more other users have permitted the display of their responses to the user within the interface, the device receives, from a server, the responses of the 
Or and Aldrey do not explicitly teach device is device is subscribed to a channel from a publish and subscribe server; 
server is a publish and subscribe server;
based on a first update to the channel, the device receives, from the publish and subscribe server, data; and
based on a second update to the channel, the device receives, from the publish and subscribe server, additional data.

based on a first update to the channel, the device receives, from the publish and subscribe server, data; and based on a second update to the channel, the device receives, from the publish and subscribe server, additional data (Paragraph 0021 teaches a JMS producer publishing updates to changing stock prices, i.e. a ticker, to different channels. Clients can request subscriptions 178 to one or more stock prices using these channels. As new prices are posted the system provides the stock price on the appropriate channel to subscribed clients. Paragraph 0023 teaches the pub/sub server uses the subscription information to provide the message, information, or other response to the client or client application 248.  Paragraph 0024 teaches message or event producers generate messages or events, that pub/sub server then publishes to the Subscribed channels provide data to subscribed clients such as messages, information, or other responses. Updates are provided via the channel by the pub/sub server, and received by clients for use by client application(s)).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Or and Aldrey to include device is subscribed to a channel from a publish and subscribe server; server is a publish and subscribe server; based on a first update to the channel, the device receives, from the publish and subscribe server, data; and based on a second update to the channel, the mobile device receives, from the publish and subscribe server, additional data, as taught by Pallamreddy, for the advantage of providing a publish and subscribe server that includes channels to allow clients to send and receive asynchronous messages (Pallamreddy – Paragraph 0003), so that thousands of http-based clients can simultaneously draw upon information from a single provider (Pallamreddy – Paragraph 0016), allowing for many clients to be served information at once in an effective and efficient manner.
The combination of Or, Aldrey, and Pallamreddy provides for a combined system where communication between server and client may be via a pub/sub. Or and Aldrey taught reception of real-time video, interactive element(s), and responses of one or more users received by the mobile device. Pallamreddy taught the pub/sub server system providing message, information, or other responses, and updates to the client via subscribed channel(s). In combination, the combined system would provide for real-time video, interactive element(s), 

Consider claim 2, Or, Aldrey, and Pallamreddy teach the interface further comprising a fourth display area including at least one indicator that displays, in real time and subsequent to the expiration of the predetermined time limit, aggregated responses of multiple users participating in the single instance of the interactive program, the aggregated responses including the transmitted response (Or - Paragraph 0077 teaches queries to the remote audience, appropriate responses, statistics representing the number and distribution of responses are fed to a graphical overlay interface which generates and modifies graphic overlay to provide participation cues and information to the viewers. Paragraph 0078 teaches interactive sessions with mass remote viewer participation is effected in real time. Interacting viewer may view the effect of his interaction on the program being viewed, perhaps as it influences the results of a straw poll, or the percentage of viewers answering a question correctly. Paragraph 0090-0092 teaches collecting participation results and dynamically processing the results, to generate and modify material as a graphic overlay that is added to the broadcast signal to relay participation information; Aldrey - Paragraph 0019 teaches results of the poll can be presented to the user for informational purposes. A real time indication 250 may be provided, via a separate window showing the relative indications of the viewer’s feedback as they occur. Information may incorporate a legend 252 along with a graph 254 or 

Consider claim 3, Or, Aldrey, and Pallamreddy teach wherein the first and second display areas are displayed concurrently within a single interface (Or - Fig.2, Paragraph 0107 teaches interactive elements are typically viewable in conjunction with and not instead of the transmitted image, in this case, the presenter in the TV studio. Fig.3, Paragraph 0108 teaches how in second frame 300, questions 302 and answers 304 may be overlayed onto the activity 306 filmed in the TV studio).

Consider claim 4, Or, Aldrey, and Pallamreddy teach wherein the second display area is adapted to display a plurality of interactive elements in multiple rounds of the interactive program, the plurality of rounds being associated with the single instance of the interactive program (Or - Paragraph 0073 teaches "interactions" may be grouped together to form longer content units within a show. Show content units may be referred to as “Sessions". A show that may be built up around mass viewer participation, may include numerous sessions. Figs.2&3, Paragraph 0107-0108 teaches displaying interactive elements on the 

Consider claim 7, Or, Aldrey, and Pallamreddy teach further comprising a fourth display area including at least one indicator that displays, in real time, a graphical representation of the aggregated responses of the multiple users participating in the single instance of the interactive program (Or - Paragraph 0077 teaches queries to the remote audience, appropriate responses, statistics representing the number and distribution of responses are fed to a graphical overlay interface which generates and modifies graphic overlay to provide participation cues and information to the viewers. Paragraph 0078 teaches interactive sessions with mass remote viewer participation is effected in real time. Interacting viewer may view the effect of his interaction on the program being viewed, perhaps as it influences the results of a straw poll, or the percentage of viewers answering a question correctly. Paragraph 0090-0092 teaches collecting participation results and dynamically processing the results, to generate and modify material as a graphic overlay that is added to the broadcast signal to relay participation information).

Consider claim 8, Or, Aldrey, and Pallamreddy teach wherein the real-time video associated with the single instance of the interactive program includes live video captured and streamed in real time (Or - Paragraph 0026, 0069 teaches remote audience with a live program, allowing participation in the show in real time. Fig.2, Paragraph 0107 teaches transmitted image of the presenter in the TV studio. Paragraph 0108 teaches activity filmed in the TV studio).

Consider claim 9, Or, Aldrey, and Pallamreddy teach wherein the live video includes a presentation of a live program including a program host (Or - Paragraph 0026, 0069 teaches remote audience with a live program, allowing participation in the show in real time. Fig.2, Paragraph 0107 teaches transmitted image of the presenter in the TV studio. Paragraph 0108 teaches activity filmed in the TV studio).

Consider claim 10, Or, Aldrey, and Pallamreddy teach wherein the second display area is adapted to display a counter that indicates, to the user, a remaining time permitted for the user to activate the interactive element associated with the single instance of the interactive program (Or - Fig.11, Paragraph 0062, 0133 teaches adding a time limit for response and perhaps displaying a countdown to the audience. Paragraph 0071 teaches a period of time that is allocated during which participants can reply. Results are 

Consider claim 12, Or, Aldrey, and Pallamreddy teach the aggregated responses are transmitted to the publish and subscribe server for analysis, based on a third update to the channel, the mobile device receives, from the publish and subscribe server, results from the analysis of the aggregated responses, and the graphical representation of the aggregated responses is generated based on the results (Or - Paragraph 0076 teaches a Real Time Dialog Machine 102 through which audience participation signals are collected and processed, having input ports 104, 106, 108, 110, for enabling substantially simultaneous data input from each of a plurality of viewers in data communication therewith. Real Time Dialog Machine 102 may be hosted on one or more computer servers. Paragraph 0077 teaches Real Time Dialog Machine 102 is coupled to databases 126 via a Subscribed channels provide data to subscribed clients such as messages, information, or other responses. Updates are provided via the channel by the pub/sub server, and received by clients for use by client application(s). In the combined system, as information is updated, the updates may be provided by pub/sub server to the client, thus analysis of the aggregated responses may be provided to the client by the pub/sub server on subsequent updates, and presented by the client).

Consider claim 13, Or, Aldrey, and Pallamreddy wherein the results are received at the mobile device separate from the interactive element and the real time video associated with the single instance of the interactive program (Or - Fig.2, Paragraph 0107 teaches interactive elements are typically viewable in conjunction with and not instead of the transmitted image, in this case, the presenter in the TV studio. 306-Fig.3, Paragraph 0108 teaches activity filmed in the TV studio. Paragraph 0069 teaches a live TV show, and enabling the user to participate in the show and to affect its content and progress in real time. Paragraph 0077 teaches queries to the remote audience, appropriate responses, statistics representing the number and distribution of responses are fed to a graphical overlay interface which generates and modifies graphic overlay to provide participation cues and information to the viewers. Paragraph 0078 teaches interactive sessions with mass remote viewer participation is effected in real time. Interacting viewer may view the effect of his interaction on the program being viewed, perhaps as it influences the results of a straw poll, or the percentage of viewers answering a question correctly. Questions and answers and derived data and/or visual cues may be added to programs, particularly live programs, for transmission therewith for display to the viewer on his or her TV .

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Or (US 2008/0282286), in view of Aldrey et al. (US 2008/0086742), in view of Pallamreddy et al. (US 2009/0150502), and further in view of Geist, JR. et al. (US 2009/0325706).
Consider claim 5, Or, Aldrey, and Pallamreddy teach further comprising a fourth display area including an indicator that identifies a counter of multiple users participating in the single instance of the interactive program.
In an analogous art, Geist teaches a fourth display area including an indicator that identifies a counter of multiple users participating in the single instance of the interactive program (Paragraph 0060 teaches a user interface that displays the total number of players participating in the round. Providing a "snapshot” of total number of players between trivia questions).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Or, Aldrey, and Pallamreddy to include a fourth .

Claim(s) 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Or (US 2008/0282286), in view of Aldrey et al. (US 2008/0086742), in view of Pallamreddy et al. (US 2009/0150502), and further in view of Stackel et al. (US 2017/0064033).
Consider claim 6, Or, Aldrey, and Pallamreddy teach wherein the third display area including the at least one indicator that displays, in real time, the responses of the one or more other users participating in the single instance of the interactive program (Or - Paragraph 0077 teaches queries to the remote audience, appropriate responses, statistics representing the number and distribution of responses are fed to a graphical overlay interface which generates and modifies graphic overlay to provide participation cues and information to the viewers. Paragraph 0078 teaches interactive sessions with mass remote viewer participation is effected in real time. Interacting viewer may view the effect of his interaction on the program being viewed, perhaps as it influences the results of a straw poll, or the percentage of viewers answering a question correctly. Paragraph 0090-0092 teaches collecting participation results and dynamically processing the results, to generate and modify material as a graphic overlay that 
In an analogous art, Stackel teaches displays icons within an interactive program element (Paragraph 0004 teaches each user may create and maintain a personal social network of friends and other contacts that are connected to that user through the system. Users may publish, post, and/or otherwise make available information to other users, in particular the users in their social network. Where information can be questions, answers, reactions, replies, responses, etc. Fig.3, Paragraph 0045 teaches view 301 may include names, icons, images, and/or other identifiable information that depicts which users from the social network selected which of the answers 307a-307e. In some embodiments, only users from a particular social network are shown. In some embodiments, a view similar to view 301 may be combined with a view similar to view 203. Fig.12, Paragraph 0050 teaches by way of non-limiting example, view 1201-Fig.12 may include similar elements as view 303 in Fig.3).


Consider claim 11, Or, Aldrey, and Pallamreddy teach wherein the third display area including the at least one indicator that displays, in real time, responses of the one or more other users participating in the single instance of the interactive program, other users within an interactive program element that selected the interactive program element prior to an expiration of the remaining time (Or - Fig.11, Paragraph 0062, 0133 teaches adding a time limit for response and perhaps displaying a countdown to the audience. Paragraph 0071 teaches a period of time that is allocated during which participants can reply. Results are accumulated and a closing event at which the cues can be removed and replaced with a final results after processing all the viewer responses. Paragraph 0077 teaches queries to the remote audience, appropriate responses, statistics representing the number and distribution of responses are fed to a graphical overlay interface which generates and modifies graphic overlay to provide participation cues and information to the viewers. Paragraph 0078 teaches interactive sessions with mass remote viewer participation is effected in real time. 
In an analogous art, Stackel teaches displays icons of other users within an interactive program element that selected the interactive program element (Paragraph 0004 teaches each user may create and maintain a personal social network of friends and other contacts that are connected to that user through the system. Users may publish, post, and/or otherwise make available information to other users, in particular the users in their social network. Where information can be questions, answers, reactions, replies, responses, etc. Fig.3, Paragraph 0045 teaches view 301 may include names, icons, images, and/or other identifiable 
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Or, Aldrey, and Pallamreddy to include displays icons of other users within an interactive program element that selected the interactive program element, as taught by Stackel, for the advantage of providing a convenient way for people to stay connected and informed, even across great distances, where many people are interested in opinions of friends (Stackel – Paragraph 0002), enabling users to easily ascertain and view responses of other users.	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON K LIN whose telephone number is (571)270-1446.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/JASON K LIN/Primary Examiner, Art Unit 2425